Citation Nr: 1800050	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans' Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, must be remanded for further development.  Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran claimed exposure to enemy fire while conducting supply runs, as a door gunner during medical evacuation flights, and during small arms and artillery attacks on his base.  The Veteran claimed he was diagnosed and treated for PTSD as a result of trauma from service in Vietnam.

In December 2010, a VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD outlined in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Although the examiner did not specify which of the eight criteria were not met, the examiner indicated that one statement from the Veteran that he volunteered for missions because he was not afraid supported the opinion.

The Board notes that the first criterion for a PTSD diagnosis is that the person exposed to the traumatic event both:  (1) experienced, witnessed, or was confronted with the event, and (2) the person's response to the event involved intense fear, helplessness, or horror.  The American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th edition (1994) (DSM-IV).

That criterion allows for feelings to be of either fear, helplessness, or horror; and thus fear is not the only emotion required to meet that half of the criterion.  Additionally, the emotions listed in that criterion are meant to describe the person's reaction to a traumatic event, and not to describe a person's general emotions while serving in combat.

There is no indication that the examiner inquired into what emotions the Veteran felt when he witnessed, experienced, or was confronted with the traumatic events claimed.  Instead, the examiner used a general statement from the Veteran that he volunteered for medical evacuation operations as a basis to conclude that the Veteran does not have PTSD.

Additionally, the Board notes that there is favorable evidence which indicates a PTSD diagnosis, but is insufficient for adjudication.

In August 2005, a VA medical doctor provided a diagnosis of PTSD.  A progress note in November 2005 from that same doctor noted VA treatment for PTSD, and that the Veteran's PTSD screen was positive and related to combat.  Although that doctor did not specifically state that the DSM diagnostic criteria were utilized, the opinions did include an Axis I diagnosis of PTSD from a VA medical doctor.

In a March 2017 statement, VA Psychiatrist E.C. stated that the Veteran's PTSD was caused by experiences in Vietnam.  However, E.C. did not specify that the DSM diagnostic criteria were used in formulating that opinion.

Since two VA medical doctors who provided a PTSD diagnosis did not specify if the DSM diagnostic criteria were used when they formulated their opinions, and since the VA examiner did not properly apply the DSM criteria when they formulated their opinion, a remand is necessary to provide the Veteran with an adequate examination and opinion.  The examination must also consider whether any other mental disorder found is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.  The examiner should review the claims file, to include the Veteran's statements and the evidence cited in this remand, and should note that review in the report.  The examiner should provide the following information:

(a)  Confirm that the examiner is a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.

(b)  Diagnose all mental disorders found.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD pursuant to DSM-IV.  If the Veteran does not meet a required diagnostic criterion, the examiner should state a rationale for that finding.  The examiner should discuss the Veteran's emotions and reactions to experiencing or witnessing traumatic events in Vietnam.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of PTSD is related to service, or any event in service.  The opinion should be supported by sufficient reasoning.

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of PTSD is related to a fear of hostile military or terrorist activity during service.

(e)  For each mental disorder other than PTSD, opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to service or was caused by any event of service.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

